 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.American Guild of Variety Artists, A.F. of L.,is a labor organization withinthe meaning of the Act.4.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (1), (3),and (5)of the Act.[Recommended Order omitted from publication in this volume.]TELECHRON, INC.andUNITED ELECTRICAL, RADIO & MACHINE WORKERSOF AMERICA (UE), PETITIONER.Case No. 1-RC-1452.February27,1951Second Supplemental Decision and OrderOn December 12, 1950, the Board issued a Supplemental Decisionand Order 1 in this proceeding, finding merit in the objections to theconduct of the election which had been filed by the United Steel-workers of America, and directing that the election of August 10,1950, be set aside.Thereafter, on December 26, 1950, the Employerfiled a motion to reconsider the Supplemental Decision and Order, andthe Petitioner, herein, filed objections to said motion.We have considered the Employer's motion to reconsider, and findit to be without merit.2The statements which were found to have interfered with the em-ployees' free choice in the election were contained in a letter theEmployer sent to the employees on August 8, 1950. In this letterthe question "What can you expect from any union?" was posed; andto it the following reply was offered "To have wage increases, insuranceand other benefits held up."This was followed by two examples, inone of which reference was made to the fact that at another plantof the Employer (the Ashland plant) "employees now represented byUE are being preventedright nowfrom enjoying your recent wageincrease and insurance benefits." In the other example given, thestatement is made that "You'd have an improved pension plan nowtoo if both UE and CIO were not to-day making it impossible forus to give it to you and other Telechron employees."In its motion, the Employer contends in substance that the em-ployees were generally aware of certain circumstances surroundingnegotiations at the Ashland plant and of the special reasons for thedelay in instituting the contemplated improvement in the pension plan.As a consequence, the Employer urges the employees reasonably in-192 NLRB No. 113.2Although,pursuant to Section3 (b) of the Act,the Decision and Direction of Electionas well as the Supplemental Decision and Order in thismatter wereconsidered by a three-member panel of the Board,allMembersof theBoard have considered the Employer'smotion to reconsider.ChairmanHerzog and Member Reynolds disagree with the resultreached herein for the reasons set forth in their separate opinion.93 NLRB No. 67. TELECHRON, INC.475terpreted the statements of August 8 as nothing more than a descrip-tion of the delays which are inherent in collective bargaining and notas a threat or a promise of benefit flowing from the rejection of allunions.However, as-the Employer itself recognizes, this considera-tion did not go unnoticed in the Board's supplemental decision, wherethe instant case was distinguished from one in which statements, suchas were made here, are more fully explicated in a manner which makesthe employer's proper purposes clear.The difficulty with the presentstatements is that there was no such explication.Nowhere in thesestatements is reference made to the particular circumstances which theEmployer now asserts should have served to give what was said ameaning devoid of threats or promise.Preelection statements whichon their face contain improper threats or promises of benefit cannotbe condoned because external circumstances, to which no reference ismade in the statements themselves, would give those statements adifferent meaning.3We cannot agree with our dissenting colleagues that the Employer'sstatements were not coercive on their face.The plain lesson whichthese statements seek to'teach is that important benefits would be im-mediately available to the employees if there were no unions in thepicture.We rely on no meaning not expressly stated, and we holdthat employees are not required to look behind the plain meaning ofcoercive words to find an unexpressedreasonfor their utterance.We shall, accordingly, deny the motion to reconsider, and becausewe regard the circumstances surrounding the Employer's statementsas immaterial we shall also deny the Employer's alternative motionto reopen the record for the purpose of introducing evidence withrespect to these circumstances.OrderIT IS HEREBY ORDERED that the Employer's motion to reconsider theBoard's Supplemental Decision and Order in this matter, or to remandthe case for further hearing be, and it hereby is denied.CHAIRMAN HERZOGandMEMBER REYNOLDS,4 dissenting :The Employer moves the Board to reconsider and reverse its deci-sion setting aside the election in this case.In the alternative, it asks8The Employer's letter of August 8 also answered the query, "what can you expect fromanyUnion" with the following : "To be deprived of the opportunity to work on certainwar work, or maybe to work at all at Telechrone, if you select some union, should we haveto convert to war work entirely "Because we have found the statementsdiscussed hereinsufficient to warrant setting aside the election, it is unnecessary for us to rely on theabove-quoted remark.We note in passing, however, that this remark suffers from thesame defect inherent in the statements upon which we do rely.4Board Member Reynolds, in joining the Chairman in his dissent, considers the addi-tionalmatters alleged in the Employer's motion as warranting a rrversalof his priorposi tied. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board to remand the case for hearing to receive evidence relatingto the circumstances surrounding its letter of August 5, 1950, to itsemployees.We are constrained to dissent from our colleagues' deci-sion to deny this motion.The portions of the Employer's letter found to have exceeded thebounds of legitimate preelection propaganda, were set out in theBoard's Supplemental Decision in -this case, substantially as follows :"What can you expect fromany union?3.To have wage increases, insurance and other benefits heldup.For example-Ashland Telechron employees now repre-sented by UE are being preventedright nowfrom enjoying yourrecent wage increase and insurance benefits.You'd have an im-proved pension plan now too if both UE and CIO were not todaymaking it impossible for us to give it to you and other Telechronemployees.This improved pension plan would provide a mini-mum pension of $100 to $125 per month to people with 25 yearsof service."This quoted language is not explicitly coercive. It contains noexpress threat or promise of benefit by the Employer, but attributesany envisaged postponement of employee benefits to the unions.Onlyby implication of something not said can these remarks be regarded,as the majority regards them, as meaning that the Employer wouldresort to economic action to defeat self-organization among its em-ployees in this plant.The Employer asserts, in explanation of its reference to the AshlandTelechron employees, that at its Ashland plant 19 miles distant, theZJE and the Employer had been engaged in negotiations for severalmonths preceding the date of the August 8, 1950, letter.During thistime, certain benefits had been given the employees in the plant in-volved in this case, that were not given to the Ashland employeesbecause of the pending negotiations.The Employer further asserts,in explaining the reference to delay in inaugurating an improvedpension plan, that this referred to a situation existing throughout theplants of General Electric Company and its affiliates, of which theEmployer is one.The inability of General Electric and the UEand IUE to agree upon proposed increases in pension benefits hadbeen preventing institution of revision of the pension plan on a Nation-wide scale, including the plant here concerned.Thus the Employerin effect alleges that both the "examples" cited by it in the above quota-tion involved instances of delays attributable to the process of collec-tive bargaining; that both instances were well known to the employeesin this plant; and that the employer's remarks were interpretable inthe light of this knowledge. NATIONAL WASTE MATERIAL CORP.477The decision of our colleagues condemns the statements in theEmployer's letter, first by implying a meaning that is not expresslystated, and then by finding that the quotation, having said so much, didnot say enough.We would not thus impute a latent significance tothe Employer's statements, without first affording it full opportunityto present evidence that might bear upon their proper interpretation.As the Employer's remarks were not patently coercive, and especiallyas the Employer has offered evidence that'may have a bearing on theirsignificance, we would remand this case for a further hearing.Therethe Employer and all other parties would be given an opportunity to,present evidence relating to the circumstances referred to in the quotedlanguage from the August 8 letter, the extent to which the employeeswere aware of these matters, and any other pertinent evidence thatmight assist the Board in appraising correctly the significance of thesestatements to the employees.Perhaps that evidence would prove ourcolleagues' conclusion correct.But perhaps it would not. There-fore, in the absence of a hearing, we would not now find sufficientcause in these remarks to justify setting aside the election.NATIONAL WASTE MATERIALCORP.,PETITIONERandTEXTILE WORKERS)OFAMERICA,CIO.Case No.14-RM-40.February 27,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Milton O. Talent,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel' [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Union moves to dismiss the petition on the ground that acertain informal settlement agreement and card check, discussed be-low, bar this proceeding.The Employer takes a contrary position,contending that whatever right to recognition the settlement agree-ment and card check conferred upon the Union was subsequently,IAs the record and the brief of the Employer adequately present theissues and, posi-tionsof the parties, the Employer's request for oral argumentis denied.93 NLRB No. 71.